Citation Nr: 1637305	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-05 851	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for post-right-ankle fracture with subtalar fusion and arthritis.(right ankle disability) (excluding the periods from December 7, 2006 to April 30, 2007, and from January 20, 2010 to April 30, 2010, for which a temporary total rating was assigned).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 until November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, inter alia, granted a temporary, 100 percent rating for convalescence following surgery for the period from December 7, 2006 to April 1, 2007, and thereafter continued a 20 percent disability rating for the Veteran's right ankle disability.  In May 2007, the Veteran filed a notice of disagreement (NOD) with respect to the assigned rating. The RO issued a statement of the case (SOC) in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in February 2008.

During the pendency of this appeal, in a January 2008 rating decision, the RO extended the Veteran's temporary, 100 percent rating for convalescence purposes to April 30, 2007.  In an April 2010 rating decision, the RO awarded a second temporary, 100 percent rating for a period of convalescence from January 20, 2010 to April 30, 2010; and thereafter continued a 20 percent rating for the Veteran's right ankle disability.  As higher ratings for this disability are assignable for the periods not covered by the Veteran's temporary total ratings, and the Veteran is presumed to seek the maximum available benefit, in the November 2015 Remand, the Board characterized the claim for higher rating to exclude such periods (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In November 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining additional development of the evidence.  After completing the requested development, the RO continued to deny the claim in a February 2016 supplemental statement of the case (SSOC) and returned the matter on appeal to the Board for further consideration.

In March 2016, the Veteran, through his representative, submitted additional private medical records-to include the report of a Disability Benefits Questionnaire (DBQ)-with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In November 2015, the Board remanded the claim to have the Veteran undergo further VA examination for evaluation of his disability; such examination was accomplished in February 2016.  However, review of that examination report and other medical evidence of record reveals some conflicting evidence as the Veteran's current right ankle symptoms and manifestations, the resolution of which could bear on the assigned rating.

For background purposes, the Board notes that the RO assigned the 20 percent rating for the Veteran's service-right ankle disability under Diagnostic Codes (DCs) 5003-5262.  Here, the hyphenated diagnostic code references arthritis (DC 5003) and impairment of the tibia and fibula (DC 5262).  See 38 C.F.R. §§ 4.20, 4.27 (2015).  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, for the ankle, Diagnostic Code 5271).   The Board points out the currently assigned d 20 percent rating is the maximum rating assignable under that diagnostic code for limitation of ankle motion. However, a higher rating may be assignable, pursuant to a different diagnostic code, if ankylosis of the ankle is shown.  

DC 5270, a higher 30 percent rating in assigned for ankylosis of the ankle in plantar flexion to between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at  more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

However, there are discrepancies between the February 2016 VA examination report and the March 2016 DBQ submitted by the Veteran regarding whether the Veteran has ankylosis of the right ankle.  The February 2016 VA examiner concluded that there was no ankylosis, but the March 2016 DBQ submitted by the Veteran indicated that the Veteran has ankylosis of the right subtalar joint as a result of the Veteran's ankle surgery.

The record also includes conflicting information as to whether the Veteran has ankle instability.  The February 2016 VA examiner noted that instability was not suspected in the right ankle; however, the March 2016 VA DBQ submitted by the Veteran indicated that ankle instability or dislocation was suspected.  Also, a July 2008 private treatment record notes lateral instability of the right ankle.  Notably, resolving whether the Veteran has both limitation and instability in the right ankle could bear on the determination as to whether the Veteran has overall marked ankle disability that would warrant a 30 percent rating if the disability is rated, by analogy, under Diagnostic Code 5262.  See 38 C.F.R. § 4.20.

Under these circumstances, the Board finds that the medical evidence of record is inadequate to resolve the claim on appeal, and that further examination of the Veteran is needed to resolve conflicts in the evidence currently of record, and to obtain clinical findings responsive to potentially applicable rating.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has not been receiving treatment from any VA Medical Center (VAMC), and that records were last requested in November 2015; however, records may exist since the last request.  Hence, the AOJ should request records of VA evaluation and/or treatment of the Veteran since November 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

In adjudicating the claim, the AOJ should consider and discussion all pertinent evidence added to the claims file since the last adjudication-to include, for the sake of efficiency, evidence submitted to the Board, notwithstanding the waiver of initial AOJ consideration of the evidence.  Also, the AOJ should consider the applicability of alternative diagnostic codes for evaluating the Veteran's disability (to include DC 5270), as well as whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the electronic file, arrange for the Veteran to undergo VA examination of his right ankle by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right ankle (expressed in degrees), to include on active and passive motion, and in weightbearing and non-weightbearing (as appropriate). If possible, range of motion testing of the left ankle should also be accomplished, for comparison purposes.

The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should clearly indicate whether there is any ankylosis of the ankle, and, if so, the extent of any such ankylosis.  In doing so, the examiner should consider and discuss the March 2016 DBQ submitted by the Veteran, in which the examiner explicitly noted ankylosis of the subtalar joint. 

The examiner should also clarify whether the Veteran has instability in the ankle, and, and if so, provide an assessment of the severity of such instability (e.g., mild, moderate, severe).  

Further, the examiner should indicate whether there is any ankle deformity-specifically, abduction, adduction, inversion or eversion deformity.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the right ankle examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of alternative diagnostic codes for evaluating the right ankle disability (to include DCs 5262 and 5270), as well as whether staged rating of the disability is appropriate).  

9.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC  that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


